Case 1:18-cv-23329-RAR Document 105 Entered on FLSD Docket 08/02/2019 Page 1 of 9



                             UNITED STATES DISTRICT COURT FOR
                             THE SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                  Case No.: 18-cv-23329-Ruiz/Becerra

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY, an Illinois
  corporation,

            Plaintiff,
  v.

  MANUEL V. FEIJOO,
  MANUEL V. FEIJOO, M.D., P.A.,
  a Florida professional association,


            Defendants.


   DEFENDANTS’ RESPONSE TO STATE FARM’S MOTION FOR SEPARATE TRIAL
                   OF DEFENDANTS’ COUNTERCLAIM

            State Farm’s Motion should be Denied because Defendants’ Counterclaim does not raise

  any “new issue” which State Farm has not exhaustively investigated and legal and expert

  analyses and is, in reality, an effort to split its own cause of action to permit two bites at the same

  apple. If State Farm’s Motion is considered to actually have any merit, the appropriate relief

  would be for the Court to sever Count II and decline to exercise supplemental jurisdiction over it

  entirely.

       I.       DEFENDANTS’ COUNTERCLAIM DOES NOT RAISE ANY “NEW ISSUES”
                & SEEKS IMPERMISSIBLY TO SPLIT ITS OWN CAUSE OF ACTION

            On August 16, 2018, State Farm initiated this lawsuit seeking, inter alia, a Declaratory

  Judgment that its denial of charges submitted by Defendants for the treatment of patients

  identified in an attached Exhibit “C” was correct. See ECF Doc 1, ¶32-35. As the entire basis

  for standing to bring a Declaratory Judgment action, State Farm alleged that it “believes and


                                                     1
Case 1:18-cv-23329-RAR Document 105 Entered on FLSD Docket 08/02/2019 Page 2 of 9



  contends that it does not owe” Defendants for any of the charges reflected on Exhibit “C” and

  that the Defendants “dispute and disagree with State Farm’s beliefs” that the charges are owed

  and “therefore, there is an actual, present controversy” over the charges. Id., ¶36-37.

          Defendants timely filed a Motion to Dismiss State Farm’s Complaint on November 18,

  2018 (ECF Doc 23). On June 3, 2019, Judge Moore granted in part Defendants’ Motion to

  Dismiss with leave to file an Amended Complaint. (ECF Doc 56). On June 16, 2019, State

  Farm filed an Amended Complaint (ECF Doc 60), which contained a virtually identical demand

  for Declaratory Relief as to charges submitted by the Defendants and denied by State Farm,

  listing them in an attached Exhibit “N” this time. See ECF Doc 60, ¶107-111.

          On July 1, 2019, Defendants timely filed their Answer to State Farm’s Amended

  Complaint along with a Counterclaim demanding payment on the claims identified in both State

  Farm’s Complaint and Amended Complaint as the subject of its Declaratory Judgment action.

          As pled by State Farm itself, one of the central disputes in this case from its inception has

  been that State Farm “believes and contends” that it does not owe Defendants any payment for

  the charges identified in State Farm’s Declaratory Judgment claim and the Defendants “dispute

  and disagree” that State Farm has properly denied these charges.1 These are the charges

  identified in Defendants’ Counterclaim.

          Nevertheless, on July 25, 2019, State Farm filed the instant Motion to Sever on the basis

  that Defendants’ Counterclaim “will inject new issues into the case.” See ECF Doc 100, pg. 4.

          This argument is belied by State Farm’s own pleadings and by the facts outlined in

  Defendants’ Motion for Summary Judgment (ECF Doc 66). These facts demonstrate that since

  2011, State Farm has been “investigating” with the assistance of multiple experts and law firms


  1
   State Farm admits that it has denied payment of no-fault benefits for each claim at issue in the Declaratory
  Judgment action. See ECF Doc 97, ¶2.

                                                           2
Case 1:18-cv-23329-RAR Document 105 Entered on FLSD Docket 08/02/2019 Page 3 of 9



  the reasonableness of the charges submitted by Defendants and the necessity of the services

  Defendants have provided to State Farm insureds.

           State Farm’s lead Project specialist, Jennifer Fuller, testified that the “issues of concern”

  in the 2011 and 2015 Project investigations were “necessity and billing.” See ECF Doc 66-4, D-

  Fuller, pg. 17, L. 3 & pg. 18, L. 9-14. In both of these Projects, State Farm obtained expert

  analysis on the issues of concern. Id. at Pg. 100, L. 9-13 & ECF Doc 72-2, Jacob Affidavit. Ms.

  Fuller also testified about peer review reports obtained by State Farm, which Ms. Fuller

  suggested to her superiors could be used to challenge the medical necessity of “all pending

  cases” involving Dr. Feijoo’s patients. See ECF Doc 66-4, D-Fuller, Pg. 162, L. 1-Pg. 163, L.

  25.

           Moreover, as will be further detailed in Defendants’ Supplement to their Motion for

  Summary Judgment, State Farm’s newly produced 2011 Project file documents demonstrate that

  State Farm has been investigating since 2011, with the assistance of experts and lawyers, not just

  the correctness of the CPT codes utilized by Dr. Feijoo, but also the reasonableness and necessity

  of treatment provided in every claim. This expert and legal analysis occurred on top of that

  which is supposed to occur in the handling of every single claim.2

           In short, reasonableness and necessity of treatment provided by Dr. Feijoo is not a “new

  issue” in this case, it is a very old issue which State Farm thoroughly investigated. State Farm

  clearly decided there was no basis to challenge either the reasonableness or necessity of the

  treatment in any claim. This is why it made the choice to limit the basis for its denials to the

  applicability of the codes submitted.




  2
   Lisa Varela testified that reasonableness, relatedness and causation is considered by State Farm in every claim
  before issuing any payment. See ECF Doc 66-18, Varela-D, Pg. 37, L. 16-22.

                                                           3
Case 1:18-cv-23329-RAR Document 105 Entered on FLSD Docket 08/02/2019 Page 4 of 9



          On the other hand, from the beginning of this case and throughout his deposition(s), Dr.

  Feijoo has testified to the reasonableness and necessity of his treatment and his rationale for

  providing it. See, e.g., ECF Doc 71-2, pg. 123, L. 9-pg. 124, L. 20; Pg. 128, L. 21-Pg. 129, L. 3;

  Pg. 173, L. 4-Pg. 175, L. 19; Pg. 219, L. 22-Pg. 220, L. 24; Pg. 266, L. 1-Pg. 267, L. 20; Pg. 298,

  L.-Pg. 300, L. 17. All of the information which supports this testimony has long been in the

  hands of State Farm and its expert(s). State Farm’s testifying expert in fact states that he

  reviewed “the entirety of the Clinic’s medical charts” of every patient whose treatment is at issue

  in the Declaratory Judgment Action/Counterclaim. See ECF Doc 72-2, ¶10.

          State Farm has thus already conducted years of discovery and retained multiple experts to

  analyze the issue of the reasonableness and necessity of Dr. Feijoo’s treatment. After doing so, it

  chose to limit the basis of its denials of payment to Dr. Feijoo to the applicability of the codes

  utilized. Its argument that Dr. Feijoo’s demand to be paid on these bills “left no time to conduct

  discovery” or “retain expert witnesses” to defend against Dr. Feijoo’s demand is simply not

  tenable.

          The crux of State Farm’s argument is that its own cause of action requires two

  procedurally distinct factual inquiries because there are different theories which might support it.

  It argues that the cause of action that its denials of Dr. Feijoo’s bills are correct is limited to a

  theory that the coding utilized by Dr. Feijoo was improper, and they therefore never

  contemplated nor performed any discovery on whether the denials might also be justified under a

  theory that the services were unreasonable or unnecessary.

          But such claim splitting is expressly forbidden. “The rule against splitting causes of

  action makes it incumbent upon plaintiffs to raise all available claims involving the same

  circumstances in one action. Federal courts also recognize a prohibition against splitting of



                                                      4
Case 1:18-cv-23329-RAR Document 105 Entered on FLSD Docket 08/02/2019 Page 5 of 9



  claims relating to the same transaction or occurrence.” Robbins v. Gen. Motors De Mexico, S.

  DE R.L. DE CV., 816 F. Supp. 2d 1261, 1263 (M.D. Fla. 2011), citing Dept. of Agric. &

  Consumer Servs. v. Mid–Florida Growers, 570 So.2d 892, 901 (Fla.1990).

          Claim splitting is “filing a set of claims based on certain theories, then subsequently

  filing a second set of claims asserting the same operative facts under different legal theories once

  the first set of claims have proceeded to judgment.” Igwe v. City of Miami, 2016 WL 7671370,

  at *7 (S.D. Fla. Sept. 29, 2016).

          State Farm obviously could not have filed one action justifying its denials on a theory of

  bad coding, and then, upon losing that case, filed a second action on the theory that its denials

  were justified because the treatment was unreasonable and unnecessary. Yet this is the basis for

  its argument that it is entitled to some additional period of discovery as a result of the

  counterclaim being filed seeking payment on the claims at issue in State Farm’s Declaratory

  Judgment action.

          It argues that Defendants’ Counterclaim is somehow an unforeseen or uncontemplated

  separate action simply because it implicates a separate theory by which its denials might be

  justified.

          Simply put, State Farm wants an extra bite at the apple it has been gnawing on for 8 years

  now, but Florida and federal law prohibit it from doing so.

  II.     SEVERANCE OF THE DECLARATORY JUDGMENT COUNT WOULD OFFER
          STATE FARM THE OPPORTUNITY IT SAYS IT NEEDS TO DEFEND THE
          COUNTERCLAIM IN STATE COURT AND AVOID ANY DELAY OF TRIAL

          The only basis for this Court’s jurisdiction over State Farm’s Declaratory Judgment

  action is supplemental to the FDUTPA claim, which is based on diversity jurisdiction and the

  amount in controversy. As identified in State Farm’s Exhibit “N” to its Amended Complaint, the



                                                    5
Case 1:18-cv-23329-RAR Document 105 Entered on FLSD Docket 08/02/2019 Page 6 of 9



  total amount owed on the claims at issue in the Declaratory Judgment action and in the

  Counterclaim is $19,074.16. In short, neither of these cases is worthy of federal court

  jurisdiction.

          As stated in the status conference with the Court on August 2, 2019, any delay of trial

  would work an unfair burden on Dr. Feijoo financially. Not only would he have to incur the

  additional legal expense of further discovery, he would have to longer endure State Farm’s

  blanket denial of payments to him regardless of the injuries suffered or treatment provided to

  State Farm insureds. Because of this economic pressure, Dr. Feijoo has had to turn away

  numerous patients he would otherwise have treated simply because they were insured by State

  Farm. Any prolongation of the reduction in income he has incurred as a result would seriously

  jeopardize his ability to fund his defense through trial.

          This Court has discretion under 28 U.S.C. §1367(c) to decline to exercise its

  supplemental jurisdiction over the PIP claims at issue in Count II and in the Counterclaim. The

  statute permits the Court to decline to exercise supplemental jurisdiction if there are “compelling

  reasons” to do so. In Estate of Amergi ex rel. Amergi v. Palestinian Auth., 611 F.3d 1350,

  1366–67 (11th Cir. 2010), the Eleventh Circuit held that compelling reasons to decline

  supplemental jurisdiction include “inconvenience, expense, and fairness to the parties,” and in

  particular, where another forum exists for the parties to “obtain satisfaction.”

          The state court is obviously a forum in which both sides can obtain satisfaction on these

  PIP claims, and declining jurisdiction over them would avoid the tremendous inconvenience and

  expense any delay in trial would cause to Dr. Feijoo based on State Farm’s claimed need to

  conduct additional discovery.




                                                    6
Case 1:18-cv-23329-RAR Document 105 Entered on FLSD Docket 08/02/2019 Page 7 of 9



          The relief State Farm seeks with its Motion is thus only appropriately available through

  the severance of Count II and declination of supplemental jurisdiction.

  III.    TIMING

          As per the Court’s Order that Defendants include in their Response argument as to what

  amount of time would be necessary for State Farm to conduct additional discovery concerning

  the Counterclaim, Defendants submit respectfully that very little (if any) is necessary. State

  Farm has already obtained the complete charts of every claim at issue and had them reviewed by

  at least one expert. It has also (presumably) also adjusted each claim in accordance with the

  requirements of the PIP statute and then denied them for the same reasons set forth in its Count I.

          Even accepting that it has not already done so exhaustively, given that it may lose this

  Motion, State Farm must obviously have already begun the process of having the records of Dr.

  Feijoo evaluated by its expert again or by other experts for an opinion on reasonableness and

  necessity. There are only 46 such claims involving just 1-2 visits each with Dr. Feijoo.

  Defendants suggest that State Farm could easily accomplish whatever additional work it feels

  necessary to defend its denials within 7 days and certainly without the need for any additional

  depositions.

                                           CONCLUSION

          For all of the foregoing reasons it is respectfully requested that Defendants’ Motion be

  Denied (or that State Farm’s Count II be severed and the Court Decline to exercise supplemental

  jurisdiction over it).

                                                          THE PIVNIK LAW FIRM
                                                          7700 N. Kendal Drive, Suite 703
                                                          Miami, FL 33156
                                                          Tel: 305-670-0095
                                                          Email: Pivniklaw@aol.com
                                                          Cdiezpivniklaw@aol.com
                                                          By: /s/ Jerome A. Pivnik

                                                   7
Case 1:18-cv-23329-RAR Document 105 Entered on FLSD Docket 08/02/2019 Page 8 of 9



                                             Jerome A. Pivnik, Esq.
                                             Fla. Bar No.: 400408

                                             Andrew P. Baratta, Esq.
                                             Baratta, Russell & Baratta
                                             3500 Reading Way
                                             Huntingdon Valley, PA 19006
                                             Tel: 215-914-2222
                                             Email: Andrew@Barattarussell.com

                                             Kenneth B. Schurr, Esq.
                                             Law Offices of Kenneth B. Schurr
                                             2030 S. Douglas Rd., Ste. 105
                                             Coral Gables, FL 33134-4615
                                             Tel: 305-441-9031
                                             Email: kbsservice@schurrlaw.com




                                        8
Case 1:18-cv-23329-RAR Document 105 Entered on FLSD Docket 08/02/2019 Page 9 of 9



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 2, I have filed the foregoing document with the

  Clerk of Court using the CM/ECF system and that a copy was electronically served upon the

  following in the manner specified, either via transmission of Notices of Electronic Filing

  generated by CM/ECF or in some other authorized manner for those counsel or parties who are

  not authorized to receive electronically Notices of Electronic Filing: Kenneth P. Hazouri, Esq.,

  andAndrew S. Ballentine, Esq., deBeaubien, Simmons, Knight, Mantzaris and Neal, LLP, 332

  N,Magnolia Ave., Orlando, FL 32801, Khazouri@dsklawgroup.com

  ABallentine@dsklawgroup.comLquesada@dsklawgroup.com Lmorales@dsklawgroup.com.

                                                           THE PIVNIK LAW FIRM
                                                           7700 N. Kendal Drive, Suite 703
                                                           Miami, FL 33156
                                                           Tel: 305-670-0095
                                                           Email: Pivniklaw@aol.com
                                                           Cdiezpivniklaw@aol.com
                                                           By: /s/ Jerome A. Pivnik
                                                           Jerome A. Pivnik, Esq.
                                                           Fla. Bar No.: 400408

                                                           Andrew P. Baratta, Esq.
                                                           Baratta, Russell & Baratta
                                                           3500 Reading Way
                                                           Huntingdon Valley, PA 19006
                                                           Tel: 215-914-2222
                                                           Email: Andrew@Barattarussell.com

                                                           Kenneth B. Schurr, Esq.
                                                           Law Offices of Kenneth B. Schurr
                                                           2030 S. Douglas Rd., Ste. 105
                                                           Coral Gables, FL 33134-4615
                                                           Tel: 305-441-9031
                                                           Email: kbsservice@schurrlaw.com




                                                  9
